Title: From John Adams to James Lovell, 7 December 1780
From: Adams, John
To: Lovell, James


     
      Dear Sir
      Amsterdam Decr. 7. 1780
     
     I am this Moment finishing the Year, Since my last Arrival in Europe. And the dullest Year, it has been, that I ever Saw. I hope I shall never see Such another. The last Year has compleatly finished our Credit in Europe, Unless France and Spain should lend Us Money there is none to be had. As to the Olive Branch the Seed is not yet Sown which is to produce the Tree which will bear it.
     I have received your kind favour of the 7. of Sept.—and hope Soon to receive more. We hope to hear that Cornwallis is checked.
     The Dutch are pleasing themselves with, hopes from the Armed Neutrality. They have Sent off Expresses to the several Courts to inform them of their Accession. But they dare not attempt any Thing else.
     If you ask what is become of Ireland, it was Silenced by the Loss of Charlestown. What of the Committees in England? Frightened by the Executions of the Mob. What is become of our Credit in Holland? Annihilated, by Sir Joseph Yorks Memorial and the Defeat of G. Gates—thus you see how mankind are governed in this Hemisphere.
     I send you, a Pamphlet lately published here, and am most affectionately yours
    